10/14/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0398



                             CAUSE NO. DV-19-14238



    BRADLEY BARTHEL,

           Appellant,                         ORDER GRANTING
                                              APPELLANT BRADLEY
    vs.                                       BARTHEL’S UNOPPOSED
                                              MOTION FOR EXTENSION
    BARRETTS MINERALS INC., and               OF TIME TO FILE
    JAMES DELOSRIOS ,                         OPENING BRIEF

            Appellees.



          Pursuant to the Unopposed Motion for Extension of Time to File

Opening Brief filed by Appellant Bradley Barthel, and good cause appearing

therefrom,

          IT IS HEREBY ORDERED, that Appellant Bradley Barthel shall have up

to and including November 17, 2020, within which to file and serve his opening

brief.

               Dated this ____ day of October, 2020.



                               Clerk of the Supreme Court



1

                                                                 Electronically signed by:
                                                                    Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                     October 14 2020